         Case 8:19-cr-00061-JVS Document 194 Filed 06/11/20 Page 1 of 1 Page ID #:2912
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date    June 11, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                         Julian Andre/Brett Sagel
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                               X           X       Dean Steward                               X              X



 Proceedings:        TELEPHONIC STATUS CONFERENCE


      Cause is called for hearing telephonically with the defendant, his counsel, and counsel for
the Government present. The Court makes findings on the need for a telephonic hearing and the
access to the public, (the teleconference information being available on the Court’s public
calendar.)

       Court and counsel confer. The Court orders that the Pretrial Services Officer will make an
inspection of the computers and is entitled to open any email to determine if there is
attorney/client privilege but will not otherwise review the document. The Court will contact the
Pretrial Services Officer with further instruction.

    Counsel for the Government states the deposition of Manheimer is tentatively set for
Wednesday, June 17, 2020 at 1:00 p.m.

                                                                                                               :       20

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                Page 1 of 1
